          Case 1:14-cv-02811-JMF Document 397 Filed 02/06/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CITY OF PROVIDENCE, RHODE ISLAND,                                      :
                                                                       :
                                  Plaintiff,                           :
                                                                       :   14-CV-2811 (JMF)
v.                                                                     :
                                                                       :       ORDER
BATS GLOBAL MARKETS et al.,                                            :
                                                                       :
                                  Defendants.                          :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court received the attached letter from Brett W. Redfearn, Director of the SEC’s

Division of Trading and Markets, in response to its letter of January 29, 2020. See ECF No. 396.

In light of Mr. Redfearn’s letter, the Court concludes that the language proposed by Defendants

for the ESI stipulation is unnecessary and inadvisable. Accordingly, the Court will sign a copy

of the stipulation with Plaintiffs’ preferred language at pages 17-18. See ECF Nos. 384-7, 386-1.

No later than February 7, 2020, one or both sides shall submit a clean copy of the stipulation

consistent with the foregoing, in PDF format (on ECF) and in Microsoft Word format by e-mail

to the Chambers e-mail address, to be signed and docketed by the Court.

        There are two other discovery disputes pending in this matter. First, by letter dated

January 23, 2020, Plaintiffs sought to compel production from NASDAQ Stock Market LLC and

NASDAQ BX, Inc. of certain documents and information (collectively, the “Brogaard Data”).

See ECF No. 390. The Court expresses no view on whether Plaintiffs’ request would have been

timely absent their September 6, 2019 document requests. But in light of the earlier requests,

and substantially for the other reasons set forth in Plaintiffs’ letter, Plaintiffs’ motion to compel
         Case 1:14-cv-02811-JMF Document 397 Filed 02/06/20 Page 2 of 5



production of the Brogaard Data is GRANTED.

        Second, by letter dated January 21, 2020, Plaintiffs sought a conference regarding the

timing and scope of certain Rule 30(b)(6) depositions. See ECF No. 388. To the extent that

Defendants take the categorical position that 30(b)(6) depositions cannot be conducted until

Defendants produce all requested documents and data to Plaintiffs, the Court disagrees. See,

e.g., Fed. R. Civ. P. 26(d)(3)(A) (“Unless the parties stipulate or the court orders otherwise for

the parties’ and witnesses’ convenience and in the interests of justice . . . methods of discovery

may be used in any sequence . . . .”). That said, the Court agrees with Defendants that

depositions on some of the noticed topics — namely, those that depend on particular documents

and data — should be deferred until after the relevant documents and data are produced. In the

Court’s view, however, some of the noticed topics are more general in nature and could proceed

even before document and data production. In light of the foregoing guidance and the fact that

the Court has now resolved the parties’ ESI protocol dispute, the parties should confer further in

an effort to reach agreement on which depositions can proceed now (and when) — mindful that,

absent good cause, Plaintiffs would not be allowed to re-depose any 30(b)(6) witness later in the

litigation. In the event that the parties cannot reach agreement, either side may seek appropriate

relief by letter motion in accordance with the Court’s Individual Rules and Practices.

        Finally, Defendants are reminded that, pursuant to the Court’s Individual Rules and

Practices, all letters (indeed, all filings) should be filed in a text-searchable format.

        The Clerk of Court is directed to terminate ECF Nos. 388 and 390.


        SO ORDERED.

Dated: February 6, 2020                                __________________________________
       New York, New York                                       JESSE M. FURMAN
                                                              United States District Judge



                                                   2
Case 1:14-cv-02811-JMF Document 397 Filed 02/06/20 Page 3 of 5
Case 1:14-cv-02811-JMF Document 397 Filed 02/06/20 Page 4 of 5
Case 1:14-cv-02811-JMF Document 397 Filed 02/06/20 Page 5 of 5
